Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 22, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142267 & (33)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHARLOTTE HOFFNER,                                                                                      Brian K. Zahra,
          Plaintiff-Appellee,                                                                                        Justices
          Cross-Appellant,
  and
  BLUE CROSS AND BLUE SHIELD OF
  MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 142267
                                                                   COA: 292275
                                                                   Gogebic CC: 08-000085-NO
  RICHARD LANCTOE and LORI LANCTOE,
           Defendants-Appellants,
           Cross-Appellees,
  and

  PAMELA MACK, TIFFANY K. AHO, and
  MOUSIE, INC., d/b/a FITNESS XPRESS,
            Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 2, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the application for leave to appeal or take other action. MCR 7.302(H)(1). The
  parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.

        The application for leave to appeal as cross-appellant remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 22, 2011                      _________________________________________
         t0419                                                                Clerk